Citation Nr: 0935958	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-32 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In his September 2006 Form 9, the Veteran requested a 
videoconference hearing.  In October 2007, he submitted a 
statement indicating that he was withdrawing his request for 
a hearing.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, 
currently diagnosed bilateral hearing loss is related to in-
service noise exposure.

2.  Resolving reasonable doubt in the Veteran's favor, 
currently diagnosed tinnitus is related to in-service noise 
exposure.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2008).  In light of the favorable decision for the 
Veteran in this case, any error in the timing or content of 
VCAA notice or assistance is considered moot.

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated 
that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service.  Id. at 159.  
The Court explained that, when audiometric test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
a veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence 
that the current disability is causally related to service.  
Id. at 160.

The Veteran contends that he currently has bilateral hearing 
loss and tinnitus related to military service.  Specifically, 
he reports that during service he worked in explosive 
ordinance disposal (EOD).  They collected unexploded 
ordinance and detonated them.  He also worked with gun 
batteries while they were firing their guns.  

The Veteran's DD Form 214 indicates he was an EOD specialist.  
The Veteran has also submitted photos showing stacks of 
ordinance and explosions.  The Veteran's reports of noise 
exposure are consistent with the circumstances of his service 
and military acoustic trauma is conceded.  

Service treatment records do not show any complaints of 
hearing loss or ringing in the ears.  On examination for 
separation in April 1957, the Veteran's hearing was reported 
as 15/15 on whispered voice testing bilaterally.  Audiometric 
findings were not noted.  On the corresponding report of 
medical history, the Veteran denied any ear trouble.  

VA medical center (VAMC) records show the Veteran presented 
in June 2001 with complaints of gradual hearing loss.  
Impression was mild hearing loss that is not interfering with 
communication.

VA examination in May 2006 notes positive military noise 
exposure.  Occupational and recreational noise exposure was 
negative.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
75
60
LEFT
10
25
40
50
70

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  Tinnitus was present and judged to be 
at or near 8000 Hz in both ears.  The examiner opined as 
follows:

It is not possible to attribute the nexus 
of causation of the hearing loss and 
tinnitus to military service without 
resort to mere speculation due to the 
complete absence of probative evidence in 
the medical record.  Further, the hearing 
examination in 2001 showed only a mild 
[sensorineural hearing loss] in both 
ears.  Tinnitus was not mentioned at that 
evaluation date.  

Private medical records show the Veteran was seen in July 
2006 for a hearing evaluation.  The Veteran reported he was 
certain he had hearing loss when he finished service but he 
did not have it evaluated at discharge.  It has begun to 
affect him more in the last several years.  He reported 
exposure to a lot of loud noises in service and that he had 
some ringing in his ears at that time.  Following service, he 
worked in a quiet office setting.  Note dated in August 2006 
documents the Veteran's history of bilateral tinnitus at 
discharge with continued nonpulsatile tinnitus and decreased 
hearing.  Following audiogram, assessment was bilateral 
sensorineural hearing loss, symmetric, with significant 
history of noise exposure through his involvement in the 
military.  

Statement from Dr. Y.M., an otolaryngologist, indicates that 
the Veteran was evaluated in August 2006 and was noted to 
have significant sensorineural hearing loss that is causing 
the bilateral nonpulsatile tinnitus.  Significant in-service 
noise exposure was noted.  The examiner stated "that likely 
[the Veteran] has had the hearing loss and tinnitus 
contributed by his significant noise exposure in the 
military."  

Evidence of record establishes in-service noise exposure and 
the Veteran has current diagnoses of both bilateral hearing 
loss and tinnitus.  Service connection, however, requires 
that the current disabilities be related to military service.  
See Gutierrez, supra.  

The claims file contains two medical statements addressing 
etiology.  The VA examiner indicated that a positive opinion 
could not be rendered without resort to speculation due to 
the absence of probative evidence and the private opinion 
suggests a relationship between current disability and 
military service.  The Board acknowledges that the VA 
examiner had access to the claims file and the private 
examiner did not.  Notwithstanding, the private opinion 
appears to be based on the Veteran's reported history, which 
is largely consistent with the evidence of record.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history provided by the 
Veteran, and instead must evaluate the credibility and weight 
of the history upon which the opinion is predicated.)

The Veteran has consistently denied significant post-service 
noise exposure and the Board has no reason to doubt his 
credibility in this regard.  Regarding his reports that he 
noticed ringing in his ears during service, the Board notes 
that the Veteran is competent to report these symptoms.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  The Board acknowledges the statement of 
the VA examiner that complaints of tinnitus were not reported 
at the time of the 2001 evaluation.  The Veteran, however, 
indicated that he was not asked about tinnitus at that time 
and therefore, did not discuss it.  The Veteran's reports of 
in-service onset and continuity are further supported by a 
November 2005 statement from his spouse indicating that after 
service he complained about buzzing in his ears and that he 
could not hear lectures during classes.  They only recently 
realized that the hearing and the buzzing could be related to 
service.  

In this case, the cause of the Veteran's current bilateral 
hearing loss and tinnitus may never be known to a certainty.  
Under the benefit-of-the-doubt rule, for the Veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, resolving reasonable doubt in 
the Veteran's favor, service connection for bilateral hearing 
loss and tinnitus is warranted.  See 38 C.F.R. § 3.102 
(2008).









	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


